DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent March 24, 2022, claim(s) 1-6 are pending in this application; of these claim(s) 1-6 are in independent form.  Claim(s) 1-6 are currently amended.

Response to Arguments
Applicant’s arguments, see page 5 line 25 – page 6 line 22, filed March 24, 2022, with respect to the rejection(s) of claim(s) 1 and 2 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. § 102 and US 2006/0088871 A1 (“Finkelstein”).
Applicant's arguments filed March 24, 2022 have been fully considered but they are not persuasive.  Applicant argues that Leon does not teach the amended claims 4-6.  However, the amended claims have been broadened, and are no longer limited to selecting between a FOLFIRI and FOLFOX regimen.
Based on Applicant’s Remarks, Applicant was under the impression that the contingent limitations were a previous reason for rejection in the Final Office Action sent May 24, 2021.  However, contingent limitations do not directly doom the claims.  The contingent limitations discussed in the Final Office Action sent May 24, 2021 are merely for claim interpretation considerations.  It appears that Applicant has deleted all contingent limitations rather than claiming a set of contingent limitations consistent with the Applicant’s Specification that limits the broadest reasonable interpretation of the claims.  The Examiner suggests wording the contingent limitations to encompass only a finite number of possibilities (either FOLFIRI or FOLFOX, depending on the diagnostic measurements).  See, for example, the Final Office Action sent May 24, 2021 page 4 line 13 – page 6 line 6 for further guidance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0088871 A1 (“Finkelstein”).

As to claim 1, Finkelstein teaches a method of detecting a gain in a copy number of at least one specific region on a human chromosome in a colorectal cancer patient (see Finkelstein Para [0192]: performing comparative genomic hybridization on genomic sites; although Para [0192] discusses comparative genomic hybridization for detecting deletions, the comparative-genomic-hybridization technique is usually used for detecting chromosomal gains as well as losses for each band, by definition; one definition of “comparative genomic hybridization” according the National Library of Medicine MeSH dictionary is a “method for comparing two sets of chromosomal DNA by analyzing differences in the copy number and location of specific sequences), comprising:
obtaining a genomic DNA sample in an endoscopic biopsy tissue isolated from the colorectal cancer patient (Finkelstein Para [0183]:  identification and removal of polyps during colorectal examination to obtain a tissue sample);
performing comparative genomic hybridization on the genomic DNA sample against a reference DNA derived from normal tissue (Finkelstein Para [0192]: performing comparative genomic hybridization on genomic sites); and
detecting whether there is a gain in copy number (the claim does not specify whether the gain is in the biopsy tissue or the reference DNA; the Examiner interprets that during comparative genomic hybridization, at least one sample will have a gain and one will not have a gain) in at least one region among (by broadest reasonable interpretation, “at least one region among” encompasses any subregion in the specified genomic regions; since comparative genomic hybridization detects individual genes and gene fragments within each of these regions, the claim limitation is met by comparative genomic hybridization methods generally) 7q34, 13q12.2, and 13q14.11 (although Para [0192] discusses comparative genomic hybridization for detecting deletions, the technique is used for detecting chromosomal gains for each chromosomal band, by definition; one definition of “comparative genomic hybridization” according the National Library of Medicine MeSH dictionary is a “method for comparing two sets of chromosomal DNA by analyzing differences in the copy number and location of specific sequences. It is used to look for large sequence changes such as deletions, duplications, amplifications, or translocations”;  The Examiner argues that the typical comparative genomic hybridization technology in 2005 detected every major chromosomal band, including those claimed, hence the synonymous name Array Comparative Genomic Hybridization in the MeSH dictionary) and optionally at least one region among 8q24.2, and 8q24.1-q24.2 (due to the principle of broadest reasonable interpretation, the optional limitations are not mapped).

As to claim 2, Finkelstein teaches a method of detecting a gain in a copy number of 7p15.3 region and an absence of a gain in a copy number of 8q24.1 region in a colorectal cancer patient (see Finkelstein Para [0192]: performing comparative genomic hybridization on genomic sites; although Para [0192] discusses comparative genomic hybridization for detecting deletions, the technique is used for detecting chromosomal gains and losses for each band, by definition), comprising:
obtaining a genomic DNA sample in an endoscopic biopsy tissue isolated from the colorectal cancer patient (Finkelstein Para [0183]:  identification and removal of polyps during colorectal examination to obtain a tissue sample);
performing comparative genomic hybridization on the genomic DNA sample against a reference DNA derived from normal tissue (Finkelstein Para [0192]: performing comparative genomic hybridization on genomic sites); and
detecting that there is a gain in copy number (the claim does not specify whether the gain is in the biopsy tissue or the reference DNA; the Examiner interprets that during comparative genomic hybridization, at least one sample will have a gain and one will not have a gain) of 7p15.3 region and the absence of a gain in copy number of 8q24.1 (since comparative genomic hybridization detects individual genes and gene fragments within each of these regions, the claim limitation is met by comparative genomic hybridization methods generally; although Para [0192] discusses comparative genomic hybridization for detecting deletions, the technique is used for detecting chromosomal gains for each chromosomal band by definition; one definition of “comparative genomic hybridization” according the National Library of Medicine MeSH database is a “method for comparing two sets of chromosomal DNA by analyzing differences in the copy number and location of specific sequences. It is used to look for large sequence changes such as deletions, duplications, amplifications, or translocations”;  The Examiner argues that the typical comparative genomic hybridization technology in 2005 detected every major chromosomal band, including those claimed, hence the synonymous name Array Comparative Genomic Hybridization in the MeSH dictionary).  


Claim(s) 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the following reference, hereinafter referred to as “Leon”:  G Leon, Leticia, Elisa Giovannetti, Kees Smid, Bart PP van Houte, Axel R Hanauske, Giuseppe Giaccone, and Godefridus J Peters. "DNA copy number profiles correlate with outcome in colorectal cancer patients treated with fluoropyrimidine/antifolate-based regimens." Current drug metabolism 12, no. 10 (2011): 956-965.

As to claim 3, Leon teaches a method for treating (Leon abstract, selecting treatment regimens) colorectal cancer (Leon, title: DNA from colorectal cancer patients) in a patient with a FOLFIRI regimen (Leon, page 958, title: correlating copy number diagnostics to outcomes in colorectal cancer), the method comprising:
measuring a gain in a copy number of a specific region on a human chromosome in a tumor tissue specimen (Leon page 957, Figure 1 and column 1 paragraph 4 teaches “Analysis of DNA Copy Number Profiles With Comparative Genomic Hybridization” by comparing tumor to normal tissue) of the colorectal cancer (Leon, title: DNA from colorectal cancer patients), wherein the specific region on the human chromosome is at least one region among (the Examiner interprets the chromosomal regions to be a combination of structural elements, not a numerical range of a measured quantity) 7q34 (this element is claimed in the alternative and does not need to be mapped), 8q24.1 (this element is claimed in the alternative and does not need to be mapped), 13q12.2 (Leon page 958, column 2 line 17-24: measuring gains in chromosome 13q12.2 as part of a gain in the entire chromosome 13 in a plurality of tumor specimens subject to FOLFIRI treatment to analyze responders), 13q14.11 (Leon page 958, column 2 line 17-24: measuring gains in chromosome 13q14.11 as part of a gain in the entire chromosome 13 in a plurality of tumor specimens subject to FOLFIRI treatment to analyze responders), 13q22.1 (Leon page 958, column 2 line 17-24: measuring gains in chromosome 13q22.1 as part of a gain in the entire chromosome 13 in a plurality of tumor specimens subject to FOLFIRI treatment to analyze responders), 13q32.2-q32.3 (Leon page 958, column 2 line 17-24: measuring gains in this chromosomal region as part of a gain in the entire chromosome 13 in a plurality of tumor specimens subject to FOLFIRI treatment to analyze responders), 13q34 (Leon page 958, column 2 line 17-24: measuring gains in this chromosomal region as part of a gain in the entire chromosome 13 in a plurality of tumor specimens subject to FOLFIRI treatment to analyze responders), 20q12 (this element is claimed in the alternative and does not need to be mapped), 20q13.13 (this element is claimed in the alternative and does not need to be mapped), 20q13.2 (this element is claimed in the alternative and does not need to be mapped), and 20q13.3 (Leon page 958, column 2 line 17-24: measuring gains in chromosome region 20q13.3 as part of a gain in range 20p13-q13.3 in a plurality of tumor specimens subject to FOLFIRI treatment to analyze responders); and 
treating the patient having colorectal cancer with the FOLFIRI regimen (Leon, abstract: a method for selecting a FOLFIRI treatment among other options) on the basis of whether the copy number is gained (Leon page 958, column 2 line 17-24: distinguishing responders based on whether chromosome regions are gained or not).

As to claim 4, Leon teaches a method for treating (Leon abstract, selecting treatment regimens) colorectal cancer in a patient with a FOLFIRI regimen Leon, page 958, title: correlating copy number diagnostics to outcomes in colorectal cancer), the method comprising:
measuring a gain in a copy number of a specific region on a human chromosome in a tumor tissue specimen (Leon page 957, Figure 1 and column 1 paragraph 4 teaches “Analysis of DNA Copy Number Profiles With Comparative Genomic Hybridization” by comparing tumor to normal tissue) of the colorectal cancer (Leon, title: DNA from colorectal cancer patients);
wherein the specific region on the human chromosome is at least one region (by broadest reasonable interpretation, “at least one region among” encompasses any subregion in the specified genomic regions; the Examiner interprets the chromosomal regions to be a combination of structural elements, not a numerical range of a measured quantity) among 7q34 (this element is claimed in the alternative and does not need to be mapped), 8q24.1 (this element is claimed in the alternative and does not need to be mapped), 13q12.2 (Leon page 958, column 2 line 17-24: measuring gains in chromosome 13q12.2 as part of a gain in the entire chromosome 13 in a plurality of tumor specimens subject to FOLFIRI treatment to analyze responders), and 13q14.11 (Leon page 958, column 2 line 17-24: measuring gains in chromosome 13q14.11 as part of a gain in the entire chromosome 13 in a plurality of tumor specimens subject to FOLFIRI treatment to analyze responders); and
treating the patient having colorectal cancer with the FOLFIRI regimen (Leon page 958, column 2 line 17-24: treating patients as responders based on whether chromosome region 8q24.21 is gained or not).

As to claim 5, Leon teaches a method for treating (Leon abstract, selecting treatment regimens) colorectal cancer in a patient with a FOLFIRI regimen (Leon, page 958, title: correlating copy number diagnostics to outcomes in colorectal cancer), the method comprising:
measuring no gain in a copy number of a 9q34.3 region on a human chromosome in a tumor tissue specimen of the colorectal cancer (the Examiner does not interpret that “no gain in a copy number” means a “loss of copy number” because the copy number could remain the same copy number or a failed measurement that does not suggest a “gain in copy number”; by the principle of broadest reasonable interpretation, there are many measurements that can fail to measure copy number; Leon page 958, column 2 line 17-24: teaches no gain in copy number of this specific region, since a different set of regions was reported as having copy number gain during genome-wide comparative genomic hybridization); and
treating the patient having colorectal cancer with the FOLFIRI regimen (Leon page 958, column 2 line 17-24: treating patients as responders based on whether chromosome region 8q24.21 is gained or not).

As to claim 6, teaches a method for treating colorectal cancer in a patient with a FOLFOX regimen (Leon page 958, column 1 line 27 – column 2 line 1:  it is common to treat a colorectal cancer patient with the FOLFOX regimen), the method comprising:
measuring a gain in a copy number of a 7p15.3 region (Leon page 958, column 2 line 17-24: measuring a gain in the region 7p11.2-22.3 which encompasses gain of the 7p15.3; note that this measurement is not for the purpose of determining a FOLFOX treatment; nevertheless, the claim does not recite a relationship between the measurement and the treatment; the Examiner interprets the chromosomal regions to be a combination of structural elements, not a numerical range of a measured quantity) and no gain in a copy number of a 8q24.1 region on a human chromosome (the Examiner does not interpret that “no gain in a copy number” means a “loss of copy number” because the copy number could remain the same copy number or a failed measurement that does not suggest a “gain in copy number”; by the principle of broadest reasonable interpretation, there are many measurements that can fail to measure copy number; hence the Examiner interprets that Leon page 958, column 2 line 17-24 teaches no gain in copy number of this specific region, since a different set of regions was reported as having copy number gain during genome-wide comparative genomic hybridization) in a tumor tissue specimen of the colorectal cancer (Leon page 958, column 2 line 17-24: in colorectal cancer tissue specimen); and
treating the patient having colorectal cancer with the FOLFOX regimen (the Examiner interprets that the step of treating the patient is not responsive to a measurement determination, but is simply an additional step to performed either before or after the step of measuring the copy numbers; therefore, the claim is rejected with the trivial teaching in Leon page 958, column 1 line 27 – column 2 line 1:  it is common to treat a colorectal cancer patient with the FOLFOX regimen).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references helps to establish the state of the art:
Mohelnikova-Duchonova, Beatrice, Bohuslav Melichar, and Pavel Soucek. "FOLFOX/FOLFIRI pharmacogenetics: The call for a personalized approach in colorectal cancer therapy." World journal of gastroenterology: WJG 20, no. 30 (2014): 10316.

The following art has previously been made of record and is pertinent to unclaimed features:
Smith, David Hersi, et al. "Mechanisms of topoisomerase I (TOP1) gene copy number increase in a stage III colorectal cancer patient cohort." PloS one 8.4 (2013): e60613.
Pertinence: copy number variation at 20q12-q13.1 in colorectal cancer.

González-González, María, et al. "Association between the cytogenetic profile of tumor cells and response to preoperative radiochemotherapy in locally advanced rectal cancer." Medicine 93.26 (2014).
Pertinence: copy number gain 8q and 20q predicting response to chemotherapy in rectal cancer.

US 2011/0105341 A1: pertinent because it corresponds the WIPO document WO 2011056489 A2.
US 2017/0283884 A1: pertinent because of biomarkers for irinotecan and oxaliplatin, among others.
US 2011/0165577 A1:  pertinent because of biomarkers for selection of colorectal cancer patients for neo-adjuvant treatment including FOLFOX and FOLFIRI regiments.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        May 25, 2022